            Case 2:18-cr-00131-RAJ Document 1357 Filed 07/10/20 Page 1 of 1




 1

 2                                                                 Judge Richard A. Jones
 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
     UNITED STATES OF AMERICA,         )
10
                                       )
11              Plaintiff,             )            No. CR18-00131-RAJ
                                       )
12
           vs.                         )            ORDER ALLOWING
13                                     )            WITHDRAWAL OF ATTORNEY
     ALONZO WILLIAMS BAGGETT,          )
14                                     )
15              Defendant.             )
     _________________________________ )
16

17         THIS MATTER comes before the Court upon the motion of defense counsel

18   Casey Arbenz to withdraw as counsel of record for Defendant Alonzo Williams

19   Baggett. Having considered the motion, and the files and pleadings herein,

20
           IT IS HEREBY ORDERED that the motion (Dkt. #1352) is GRANTED.

21
     Attorney Case Arbenz is granted leave to withdraw as attorney of record for Defendant

22
     Alonzo Williams Baggett.
           DATED this 10th day of July, 2020.
23

24

25
                                                    A
26                                                  The Honorable Richard A. Jones
                                                    United States District Judge
27

28

      ORDER ALLOWING
      WITHDRAWAL OF ATTORNEY - 1
